Mr. Chief Justice Hand delivered the opinion of the court: It is too plain to admit of argument to the contrary that the certificate of the commissioners does not conform to the requirements of the statute. The statute requires the certificate to state (1) the date, number and amount of all notes or bonds issued by the commissioners which remain unpaid, the time of their maturity, the rate of interest they bear and the time when the interest falls due; (2) the amount necessary to be levied on the lands assessed for benefits in order to meet the payment of the interest for the ensuing year; (3) the amount, if any, necessary to be levied to keep the work, or any part thereof, in repair for the next ensuing year; and (4) the amount of any deficiency in the payment of interest before accrued or in the payment for repairs made. This the certificate failed to do, and the amount proposed to be raised is named in a gross sum, to-wit, the sum of $4000. The power of the commissioners to impose a tax is a limited power and is to be strictly construed. (Commissioners of Highways v. Newell, 80 Ill. 587.) The statute clearly contemplates that the several amounts to be levied for interest, repairs, or to meet a deficiency for accrued interest or for repairs already made, should be stated. The provisions of the statute are intended for the protection of the tax-payer, and are mandatory. The tax-payer has the right to be informed for what purposes his property is to be taxed, and the statute provides that the amount collected with which to pay interest shall be kept separate from the balance of the tax levied and collected under said section of the statute. The appellant, on the trial, appears to have conceded the certificate was insufficient, and, although no motion was made to amend the certificate, it was in the county court sought to remedy its defects by introducing the drainage record, the report of the commissioners as approved -by the county judg'e, and parol evidence. The .defects in the certificate could not be thus cured. The authority of the county clerk to extend said drainage tax is the certificate of the commissioners, and unless a valid certificate is on file in his office he is powerless to extend the tax. Peoria, Decatur and Evansville Railway Co. v. People, 141 Ill. 483. It is, however, urged, that the objections made to the extension and collection of this tax do not affect the substantial justice of the tax, and that the defects*pointed out in the certificate are cured by section 191 of the Revenue act. We held in Chicago and Eastern Illinois Railroad Co. v. People, 200 Ill. 237, that the provisions of a statute designed for the protection of the tax-payer are mandatory and a disregard of them will render a tax illegal, and that the substantial justice of a tax is affected if the authorities authorized to impose it have no power to levy it. From an examination of this record it clearly appears that the certificate of the commissioners was not sufficient to authorize the county clerk to extend said tax, and that the county court properly refused to order the sale of appellees’ land to pay said tax. The judgment of the county court will therefore be affirmed. Judgment affirmed.